            Case 2:20-cv-03850-PBT Document 17 Filed 08/25/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  )
LEAGUE OF WOMEN VOTERS OF                         )
PENNSYLVANIA, et al,                              )
                                                  )   CIVIL ACTION NO. 2:20-cv-03850-PBT
                        Plaintiffs,               )
                                                  )
       vs.                                        )
                                                  )
KATHY BOOCKVAR, et al.                            )
                                                  )
                        Defendants.               )
                                                  )

                       MOTION FOR ADMISSION PRO HAC VICE OF
                              SUSAN BAKER MANNING


       Pursuant to Local Rule of Civil Procedure 83.5.2(b), Plaintiffs, by and through their

counsel, Morgan, Lewis & Bockius LLP, hereby move this Honorable Court to grant Susan

Baker Manning permission to appear pro hac vice and participate as counsel or co-counsel for

Plaintiffs for purposes of this action only, and in support thereof state as follows:

       1.        Susan Baker Manning is a partner and Senior Pro Bono Trial Attorney with the

law firm of Morgan, Lewis & Bockius LLP, 1111 Pennsylvania Avenue, NW, Washington DC

20004-254l;      Telephone:     (202)   739-3000;     Facsimile:       (202)    739-3001;   E-mail:

susan.manning@morganlewis.com.

       2.        Susan Baker Manning is a member in good standing of the bars of the District of

Columbia (DC Bar No. 499635; admitted 2006) and State of California (CA Bar No. 197350;

admitted 1998). She is also admitted to and in good standing with the following courts:

                U.S. Supreme Court (2008);

                U.S. District Court for the Northern District of California (1998);
            Case 2:20-cv-03850-PBT Document 17 Filed 08/25/20 Page 2 of 4




                U.S. District Court for the Central District of California (1999);

                U.S. District Court for the Eastern District of California (1999);

                U.S. District Court for the Southern District of California (2005);

                U.S. District Court for the Northern District of New York (2007);

                U.S. District Court for the Eastern District of Texas (2014);

                U.S. Court of Appeals for the First Circuit (2012);

                U.S. Court of Appeals for the Third Circuit (2019);

                U.S. Court of Appeals for the Fourth Circuit (2014);

                U.S. Court of Appeals for the Sixth Circuit (2014);

                U.S. Court of Appeals for the Seventh Circuit (2012);

                U.S. Court of Appeals for the Ninth Circuit (1998);

                U.S. Court of Appeals for the Tenth Circuit (2014);

                U.S. Court of Appeals for the District of Columbia Circuit (2005); and

                U.S. Court of Appeals for the Federal Circuit (2009).

       3.        Susan Baker Manning has never been suspended or disbarred by any court for

which she has appeared.




                                                   2
            Case 2:20-cv-03850-PBT Document 17 Filed 08/25/20 Page 3 of 4




       4.       Plaintiffs have requested that Susan Baker Manning appear as counsel and as such

has requested that she represent them in this case.


Dated: August 25, 2020                        Respectfully submitted,

                                              MORGAN, LEWIS & BOCKIUS LLP


                                              By: /s/John P. Lavelle, Jr.
                                                 John P. Lavelle, Jr.
                                                 Morgan, Lewis & Bockius LLP
                                                 1701 Market Street
                                                 Philadelphia, PA 19103
                                                 Telephone: (215) 963-5000
                                                 Facsimile: (215) 963-5001
                                                 E-mail: john.lavelle@morganlewis.com

                                              Attorney for Plaintiffs




                                                 3
         Case 2:20-cv-03850-PBT Document 17 Filed 08/25/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been sent this 25th day of August, 2020

to all counsel of record via the Court's ECF system.


                                                       /s/John P. Lavelle, Jr.
                                                       John P. Lavelle, Jr.
